PER CURIAM.
Appellant appeals from his adjudication of delinquency following his conviction for grand theft auto under section 812.014, Florida Statutes (1989) and contends that the conviction should be reversed given the insufficiency of the evidence. We agree and reverse.
The owner of the vehicle testified that on the day in question he gave appellant his car keys to unlock the vehicle to place clothing inside. The owner later realized that his car was missing and contacted school security and then the police. While with school security the owner saw his car being driven near the school but, because of its tinted windows, could not identify the driver. Officers later recovered the car near the school, found the keys inside and arrested appellant for grand theft auto. The owner testified he did not believe appellant could operate the vehicle because it had a manual transmission.
We hold that the state failed to present sufficient evidence to “exclude every reasonable hypothesis except that of guilt.” State v. Law, 559 So.2d 187, 189 (Fla.1989) (citing Wilson v. State, 493 So.2d 1019 (Fla.1986)). Accordingly, we reverse appellant’s conviction and adjudication of delinquency and remand this cause for the trial court to dismiss the charges against appellant.
HERSEY, C.J., and ANSTEAD and DELL, JJ., concur.